 Case: 1:19-cv-03171 Document #: 84 Filed: 02/06/20 Page 1 of 1 PageID #:1881

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Urban 8 Danville Corporation, et al.
                                                  Plaintiff,
v.                                                             Case No.: 1:19−cv−03171
                                                               Honorable Mary M.
                                                               Rowland
Nationwide Affordable Housing Fund 4, LLC, et
al.
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 6, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: By 2/14/20, the parties
are to confer and file a report indicating whether the parties continue to seek a ruling on
(a) Wentwood's Motion to dismiss for lack of personal jurisdiction and for evidentiary
hearing on same [32] and (b) SCDC's and Nationwide's Motion to dismiss based on the
"first−filed rule" [33]. If parties want a ruling on one or both of the Motions, parties
should set forth a proposed briefing schedule. The stay on discovery in this matter [66] is
lifted. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
